29 So. 3d 1166 (2010)
STATE of Florida, Appellant,
v.
Robert LACERRA, Appellee.
No. 4D09-1964.
District Court of Appeal of Florida, Fourth District.
March 3, 2010.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellant.
Andrea Shelowitz of Andrea Shelowitz, P.A., of counsel for Shelowitz & Coffey, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed. See State v. Dixon, 976 So. 2d 1206 (Fla. 4th DCA 2008).
FARMER, HAZOURI and DAMOORGIAN, JJ., concur.